DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
This Office Action is in response to applicant’s arguments filed on 8/31/21.  Claims 1-4 have been cancelled.  Claims 5-8 are pending.  Claims 5 and 8 have been amended.  Claims 5-8 are examined herein.  
Applicant’s amendments to the claims have rendered the claim objection and 112 rejection of the last Office Action moot, therefore hereby withdrawn.
Applicant’s arguments to the 102 and 103 rejections have been fully considered but found not persuasive.  They are maintained for reasons of record and modified below due to the claim amendments.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 5-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ousler et al. (WO 2007/087609 A1, of record) as evidenced by Baudouin et al. (“Role of .
Ousler et al. teach a method of treating dry eye by administering an ophthalmic formulation comprising non-steroidal anti-inflammatory drug (NSAID) in combination with a tear substitute, which possesses a synergistic effect (paragraph 0004) into the affected eyes (paragraph 0034).  A preferred NSAID is Voltaren (or diclofenac sodium) in an amount of 0.01 to 0.1 wt/vol. (paragraph 0022; claims 1-3).  A preferred tear substitute is polyvinylpyrrolidone (paragraphs 0022, 0036), which can also serve as a carrier in a concentration of 1 to 100000 times the concentration of the NSAID (paragraph 0036).
Baudouin et al. teach that apoptosis caused by tear hyperosmolarity is a key step in the pathology of dry eye disease (abstract).  Therefore, it is inherent that both a patient with dry eye has apoptosis caused by tear hyperosmolarity, and diclofenac will inhibit the apoptosis caused by tear hyperosmolarity since all elemental steps of the method claim has been taught by the reference.

Response to Arguments
	Applicant argues that in Ousler, the generic disclosures for diclofenac and PVP embrace any number of combinations of NSAID and carrier.  A person of ordinary skill in the art would not envisage the particular combination of diclofenac and PVP from the generic disclosures of Ousler.  None of the examples discloses this particular combination.  

	Applicant also argue that the specific combination of diclofenac and PVP has synergistic effects on the particular effectiveness of diclofenac in reducing apoptosis due to tear hyperosmolarity (Figures 1A and 8).  Other components of a carrier, such as polysorbate and borax, do not have such an effect on diclofenac (Figures 6-8).  In contrast, other NSAIDs, such as bromfenac, do not have any effect on apoptosis due to hyperosmolarity.
	This is not persuasive because a showing secondary considerations in the form of unexpected results or synergy cannot overcome a 102 rejection.  Regardless, Applicant is reminded that Ousler already teaches a synergistic effect from the combination of a NSAID and tear substitute.
	Applicant argues that Baudouin is relied on for the position that dry eye inherently includes tear hyperosmolarity and resulting apoptosis.  However, many dry eye conditions do not involve tear hyperosmolarity, as evidenced by the attached references.  Accordingly, Baudouin does not teach that dry eye treatments such as Ousler would inherently affect apoptosis due to tear hyperosmolarity, which is present in only a subset of dry eye conditions.
	This is not persuasive because Applicant’s conclusion that many dry eye conditions do not involve tear hyperosmolarity is incorrect and not supported by the references.  Applicant claims that The Ocular Surface reference discloses several 
	Secondly, although the Dev. Ophthalmol. reference was submitted in poor quality making it very difficult to read properly, it appears that the abstract teaches “Hyperosmolarity of the tear film, is recognized as an important pathogenetic factor to dry eye.”  Any data that shows no difference in tear osmolarity between healthy subjects and dry eye patients is admitted by the authors to be inconclusive.  The reason being due to technical problems with the Tearlab, reflex tearing, or the difficulty in establishing a dry eye diagnoses with the recommended tests.  
	Finally, with regard to the Cornea reference, that measured tear osmolarity in three groups: non-Sjögren’s syndrome dry eye, Sjögren’s syndrome dry eye, and healthy subjects, the reference teaches that there was no significant correlation between the control and patients with Sjögren’s syndrome dry eye.  Again, taking this reference as a whole, the results are inconclusive.  First of all, the authors clearly state in the conclusions on page 867, that tear hyperosmolarity is considered a key factor that leads to dry eye symptoms and to progression of clinical signs.  Secondly, the authors 
	Finally, attention is directed to a recent article rebutting Applicant’s conclusion that not all patients with dry eye have tear hyperosmolarity.  Dr. Srihari Narayanan clearly teaches that one thing common to all dry eye patients is tear film hyperosmolarity.  In fact, dry eye is defined as hyperosmolarity of the tear film, according to the Definition and Classification Subcommittee of the International Dry Eye Workshop.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham vs John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.  Determining the scope and contents of the prior art.
2.  Ascertaining the differences between the prior art and the claims at issue.     3.  Resolving the level of ordinary skill in the pertinent art.                                       4.  Considering objective evidence present in the application indicating              obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ousler et al. (WO 2007/087609 A1, of record) as it applies to claims 5-7. 
The instant claims are drawn to a method of treating dry eye by administering a composition comprising diclofenac and polyvinylpyrrolidone in an amount of 1.0 to 15.0% by weight/volume.
Ousler et al. teach as discussed above, however, does not specifically teach polyvinylpyrrolidone in an amount of 1.0 to 15.0% by weight/volume.
It would have been obvious to the person of ordinary skill in the art to use polyvinylpyrrolidone in an amount of 1.0 to 15.0% by weight/volume in the ophthalmic composition comprising diclofenac for the method of treating dry eye, as taught by Ousler et al.
A person of ordinary skill in the art would have been motivated to use 1.0 to 15.0% by weight/volume of polyvinylpyrrolidone because Ousler et al. teach broadly that polyvinylpyrrolidone can be formulated in a concentration of 1 to 100000 times the concentration of the NSAID.  Therefore, one of ordinary skill in the art would have optimized the amount of polyvinylpyrrolidone based not only on the patient’s sex, weight, age, symptoms, tolerance, etc., but also on the level of the synergistic effect with the NSAID.
In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”  In re Peterson, 315 F. 3d at 1330, 65 USPQ 2d at 1382; lt has been held that it is within the skills in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. In re Boesch, 205 USPQ 215 (CCPA 1980)  MPEP 2114.04

Response to Arguments
	Applicant arguments for the 103 rejection are essentially the same as those for the 102 rejection, therefore please refer to the arguments above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yong S. Chong whose telephone number is (571)-272-8513.  The examiner can normally be reached Monday to Friday: 9 am to 5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached at (571)-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free).

/Yong S. Chong/Primary Examiner, Art Unit 1627